         Case 2:21-cv-01578-DB Document 4 Filed 09/10/21 Page 1 of 2


 1

 2

 3

 4

 5
 6

 7

 8                                         UNITED STATES DISTRICT COURT
 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERT WILLIAM TUNSTALL, Jr.,                       No. 2:21-cv-1578 DB P
12                            Plaintiff,
13             v.                                         ORDER
14    MARK GHALY, et al.,
15                            Defendants.
16

17            Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff claims that he has not received proper accommodations or treatment

19   following brain surgery. For the reasons set forth below the court will direct plaintiff to submit a

20   new request for leave to proceed in forma pauperis and dismiss the complaint with leave to

21   amend.

22            Plaintiff has sought leave to proceed in forma pauperis. (ECF No. 2.) However, he has

23   not submitted his in forma pauperis request on a proper form. Plaintiff’s request for leave to

24   proceed in forma pauperis will be denied, and plaintiff will be granted thirty days to submit a new

25   request on a proper form. Plaintiff is cautioned that the form includes a section that must be

26   completed by a prison official, and the application form must be accompanied by a certified copy

27   of plaintiff’s prison trust account statement for the six-month period immediately preceding the

28   filing of this action.
                                                          1
             Case 2:21-cv-01578-DB Document 4 Filed 09/10/21 Page 2 of 2


 1             Additionally, plaintiff did not sign the complaint or the motion to proceed in forma

 2   pauperis. (ECF No. 1 at 12; ECF No. 2 at 1.) Parties proceeding without counsel are required to

 3   sign all pleadings, motions, and other papers submitted to the court for filing. Fed. R. Civ. P.

 4   11(a). Thus, the court is unable to consider plaintiff’s complaint or motion to proceed in forma

 5   pauperis unless he signs and re-files them.
 6             Accordingly, plaintiff will be provided the opportunity to re-file his complaint and request
 7   to proceed in forma pauperis with his signatures. Failure to comply with this order will result in a

 8   recommendation that this action be dismissed.
 9             For the reasons set forth above, IT IS HEREBY ORDERED that:
10             1. Plaintiff’s motion for leave to proceed in forma pauperis (ECF No. 2) is denied without

11   prejudice;
12             2. The Clerk of the Court is directed to send plaintiff an Application to Proceed In Forma
13   Pauperis By a Prisoner for use in a civil rights action; and

14             3. Plaintiff shall submit, within thirty days from the date of this order, a properly

15   completed application to proceed in forma pauperis on the form provided with this order;
16             4. Plaintiff shall refile a signed complaint and a signed affidavit in support of his request

17   to proceed in forma pauperis; and

18             5. Plaintiff is cautioned that failure to comply with this order or seek an extension of time

19   to do so will result in a recommendation that this action be dismissed without prejudice.

20   Dated: September 9, 2021

21

22

23
24

25

26

27   DB:12
     DB/DB Prisoner Inbox/Civil Rights/R/tuns1578.3d+r11
28
                                                           2
